Citation Nr: 0738599	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2006.  A statement of the case was issued in August 2006, 
and a substantive appeal was received in September 2006.  The 
veteran appeared at a September 2007 Board hearing at the RO.  
A transcript is of record.  Additional evidence was received 
from the veteran with both a written waiver of preliminary RO 
review and waiver provided at the September 2007 hearing.

The issue of service connection for low back disability under 
a merits analysis is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  The reopening of the veteran's claim of entitlement to 
service connection for residuals of back injury with 
degenerative disease L5-S1 was denied by rating decision in 
January 2004; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Certain evidence received since the January 2004 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for low back disability.    


CONCLUSIONS OF LAW

1.  The January 2004 rating decision which denied reopening 
the claim of entitlement to service connection for residuals 
of back injury with degenerative disease L5-S1 is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
January 2004 denial of service connection for residuals of 
back injury with degenerative disease L5-S1, and the claim of 
service connection for low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In view of 
the following decision finding that new and material evidence 
has been received to reopen the veteran's claim, there is no 
need to address the question of VCAA compliance at this time.  
It is anticipated that any perceived VCAA deficiencies will 
be remedied when the case is returned to the RO pursuant to 
the directions set forth by the Board in the remand section 
of this decision.  



New and Material Evidence

A review of the record shows that a claim for entitlement to 
service connection for low back disability was denied by the 
Board in August 1979 on the basis that the in-service back 
injury was acute in nature and did not result in chronic low 
back disability.  The August 1979 Board decision is final.  
38 U.S.C.A. § 7104.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran subsequently filed a request to reopen his claim 
of service connection for residuals of back injury with 
degenerative disease L5-S1.  The RO denied this request by 
rating decision in January 2004, and the veteran was informed 
of that determination and furnished notice of appellate 
rights and procedures.  However, the veteran  failed to file 
a timely notice of disagreement to initiate the appeal.  
Although a letter was received from the veteran's 
representative in July 2004 (within the one year appeal 
period), this letter did not express a desire for appellate 
review.  See 38 C.F.R. § 20.201.  The Board finds that the 
July 2004 communication did not constitute a valid notice of 
disagreement.  Under the circumstances, the Board finds that 
the January 2004 decision therefore became final.  See 
38 U.S.C.A. § 7105.  

The aforementioned July 2004 letter from the veteran's 
representative was accepted, however, as a request to reopen 
the veteran's claim for residuals of back injury with 
degenerative disease L5-S1.  By rating decision in May 2005, 
the RO denied the veteran's claim to reopen.  The present 
appeal ensued.    

At this point the Board stresses that in order to reopen a 
claim, there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet.App. 273, 285 (1996), overruled on other grounds by Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In other words, the 
Board's consideration will look toward the evidence received 
since the January 2004 final rating decision.  The Board also 
emphasizes here that for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holding in Justus that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.  However, the "benefit of the doubt doctrine" 
does not apply to the preliminary question as to whether new 
and material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The evidence of record at the time of the January 2004 rating 
decision consisted of service medical records and both 
private and VA post-service medical records, including 
reports of examinations.  The evidence also included the 
veteran's statements and testimony offered at an April 1977 
Board hearing.  Also of record was an August 1979 Board 
decision which denied the claim, finding that although there 
was evidence of in-service complaints of back pain, any in-
service back disorder was acute and transitory in nature and 
there was no resulting chronic low back disorder.  

Pertinent evidence received since the January 2004 RO 
decision include a November 1999 Bucyrus Community Hospital 
treatment record which reveals that the veteran was treated 
for low back pain and reported that he sustained injury while 
tripping as he was walking down the street three days prior 
which he reported reactivated an old back injury.  In 
addition, VA medical records from August 1999 to July 2004 
show treatment in the lumbar region of the veteran's spine.  
The Board notes that while the evidence is new, it is 
cumulative and redundant of the evidence received prior to 
the January 2004 RO decision since it was already known that 
the veteran was receiving treatment for his back.  It was 
also known that the veteran believed his back problem was 
related to service.  Thus the evidence is not material.  

The veteran also submitted duplicate copies of certain items 
which were already of record in January 2004, including the 
following:  April 1977 VA medical record showing that the 
veteran reported falling from a truck in 1970 and being 
diagnosed with low back pain; a June 1977 VA medical record 
showing a diagnosis of low back strain; a private medical 
report from Dr. Bowersock from September 1978; a November 
1979 VA examination; a January 1986 private medical report 
from Bucyrus Community Hospital with the veteran reporting 
that his back pain initially started when he fell from a 
truck in service while stationed in Germany; a March 1971 
private medical record entry from Dr. Bowersock showing that 
the veteran's back pain started the day before lifting 
weight; a September 1986 Bucyrus Community Hospital operative 
report, which noted that at the time, the veteran had been 
having pain for the past year in the back and that the 
veteran had sort of injured himself again in August 1986 
which prompted low back pain; and a February 1994 statement 
from William B. Schonberg, Ph.D. noted that the veteran 
reported cracking a disc in 1970 after falling out of a truck 
in service.     

Also included was a February 2005 statement from the 
veteran's former coworker, who worked with the veteran prior 
to and after service.  It was noted that the veteran did not 
experience any back pain prior to service, but immediately 
had difficulties performing his job after service due to 
chronic back pain.  After considering this item of new 
evidence against the background of the prior denial, the 
Board believes that this statement goes to the question of a 
continuity of low back symptomatology after service.  
Presuming the statement to be credible, it does raise a 
reasonable possibility of substantiating the underlying low 
back clam.  This item of evidence is therefore both new and 
material, and the veteran's claim has been reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for residuals of back injury 
with degenerative disease L5-S1.  The appeal is granted to 
this extent, subject to the following remand directions.


REMAND

In view of the reopening of the veteran's claim, the Board 
finds that additional development, to include a VA 
examination and etiology opinion, is necessary to fully meet 
the duty to assist the veteran. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any special tests, 
such as x-rays, deemed medically 
advisable, should be conducted.  All 
examination and special test findings 
should be reported.  Any current chronic 
low back disorders diagnosed should be 
clearly reported.  

After reviewing the claims file and 
examining the veteran, the examiner 
should offer a response, with rationale, 
to the following:

     Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current low back disability is 
causally related to the veteran's active 
duty service, to include the low back 
complaints documented in the service 
medical records?  

2.  After completion of the above and any 
additional development which the RO deems 
necessary, the RO should review the 
expanded claims file and undertake a 
merits analysis of the issue of service 
connection for low back disability.  If 
the veteran's claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


